Exhibit 10.1

July 15, 2008

Mr. John G. Drosdick

Sunoco, Inc.

1735 Market Street

Suite LL

Philadelphia, PA 19103

Dear Jack:

At the request of Sunoco, Inc.’s Board of Directors, you agree to serve as
non-executive Chairman of the Board from August 8, 2008 until December 31, 2008.
The purpose of this letter is to set forth our agreement as to the compensation
that Sunoco, Inc. will pay to you for your service as non-executive Chairman of
the Board of Sunoco, Inc.

You will continue as a member of our Board of Directors and will serve as the
non-executive Chairman of the Board from August 8, 2008 until December 31, 2008.
You have tendered your resignation from the positions of non-executive Chairman
of the Board and a director, effective as of December 31, 2008, and such
resignation will be automatically effective on such date. During the time you
serve as non-executive Chairman and a director, we will pay you $50,000 per
month (pro rated for August 2008) for such service. This compensation is in lieu
of the cash- and stock-based compensation we pay to other non-employee
directors.

In addition, during the period from August 8, 2008 until December 31, 2008, we
will provide you with an office and secretarial support. That office will be
located in the Mellon Bank Center. Beginning on January 1, 2009, and continuing
for three years until December 31, 2011, Sunoco will provide you with suitable
office space, furnishings, supplies and secretarial assistance. Sunoco, or one
of its affiliates, will be the employer of the secretary and will be the lessor
under the office lease. We will work with you with respect to selection of the
office space. Our obligations under this paragraph will not exceed $75,000 per
year. Any income from this arrangement will be imputed to you. You will not be
grossed up for any taxes on such imputed income.



--------------------------------------------------------------------------------

July 15, 2008

Page 2

This letter does not impact any benefits or payments you are entitled to receive
upon your retirement as an employee of Sunoco, Inc.

Jack, let me add my thanks and gratitude for your loyal and dedicated service to
Sunoco, Inc. over the past twelve years. I look forward to continuing to serve
with you on the Board of Directors for the remainder of this year.

Please review this letter and, if it is acceptable, please sign and return a
counterpart signature page to us. This letter will be effective if signed in
counterparts, and delivery of a signature page is effective to bind the parties
to this letter. The effective date of this letter is the date hereof.

Sincerely,

/s/ G. J. Ratcliffe

 

G. Jackson Ratcliffe

Chair, Sunoco, Inc. Governance Committee of the Board of Directors

I confirm that the contents of this letter reflect our agreement

/s/ John G. Drosdick

 

Signature